DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 6-7 of the Response:
“Pages 4 and 5 of the Office Action cites FIGS. 2B and 3D of Cosman as disclosing at least two optically distinguishable lines configured to be detected by an optical detection system of a surgical navigation system simultaneously, wherein at least one of the lines is an edge of the body. FIG. 2B of Cosman illustrates "a four-sided geometric shape 96 having a shaded band 98 which may be of reflective or bright material," with an "[i]nside [that] is a relatively dark area 100 which may be of non-reflective material." See Cosman, para. [0040]. FIG. 3D of Cosman illustrates "another plate-like index structure" in which a plate 190 "has on it linear structures 191 and 192, which may be reflective edges or other patterns laid down or fastened to the surface plate 190." See Cosman, para. [0051]. 
Even if the shaded band 98 or the linear structures 191, 192 of FIGS. 2B and 3D of Cosman respectively could be construed as two optically distinguishable lines of a body with at least one of the lines being an edge of the body, which the Applicant does not concede, the shaded band 98 illustrated in FIG. 2B lies in a same plane, namely, on the surface of a plate-like structure, as do the linear structures 191, 192 illustrated in FIG. 3D. Neither of these figures nor any other portion of Cosman discloses a body having at least two optically distinguishable lines configured to be detected by an optical detection system of a surgical navigation system simultaneously, where at least one of the lines is an edge of the body and the lines do not lie in a single plane, as recited in amended claim 1.” 
In response, the Examiner respectfully asserts that in light of the amendments made to claim 1 a new grounds of rejection has been made to claim 1 therefore the argument is moot.

The Applicant asserts on pages 7-9 of the Response:
“For instance, claim 3 recites that "at least one of the lines is configured to be optically distinguishable by exhibiting a first light emitting behaviour different from a second light emitting behaviour of an area comprised in the optical tracking device, wherein the area has at least a part of the line as a boundary." Page 12 of the Office Action admits that Cosman fails to disclose the above features of claim 3, and cites Wang to remedy this deficiency. According to page 13 of the Office Action, "[i]t would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results" because Wang "provides 'The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.' (Para [0022]), therefore differentiating one area from another." 
As an initial matter, Wang is not analogous art to the claimed subject matter. Wang primarily relates to providing large-scale illumination for airport runways and taxiways. See Wang, para. [0003]. To this end, Wang discloses the use of fiber cable that is several hundred if not thousands of meters long. See, e.g., Wang, para. [0020]. The fiber disclosed by Wang is not to be tracked by an optical detection system, let alone an optical detection system of a surgical navigation system. Wang is thus neither in the same failed of endeavor as the claimed subject matter nor reasonably pertinent to the problem faced by the inventors of the present application. 
Moreover, Applicant kindly disagrees that a person of ordinary skill in the art would have been motivated to make the proposed combinations of Cosman and Wang based on the provided rationale. Cosman "relates generally to medical equipment used in the surgical treatment of disease, and more particularly to a system and method for medical instrument navigation by optically tracking the positions of instruments used during surgery or other treatments in relation to a patient's anatomy." See Codman, para. [0002]. Conversely, Wang primarily relates to providing large-scale illumination for airport runways and taxiways. Wang's disclosure of changing color to indicate a different status of an airfield fails to reasonably explain why a person of ordinary skill in the art would have been motivated to modify a medical instrument navigation system for optically tracking the positions of surgical instruments relative to patient anatomy with the teachings relating to an illumination system for airport runways and taxiways to arrive at the claimed features. To the contrary, given their very different scale, structure, and function, it is unlikely that a person of ordinary skill in the art would have considered the teachings of an airport illumination system in connection with modifying a surgical navigation system, much less would have recognized that modifying a surgical navigation system with the teachings of an airport illumination system would yield a predictable benefit. Correspondingly, the proposed combination is more likely motivated by the present application rather than knowledge gleaned from the prior art, and amounts to an application impermissible hindsight.
In response, the Examiner respectfully asserts that the lighting system of Wang is used as a navigation symbol to detect a position using optical fibers therefore it can be interpreted as an analogous art.  Additionally optical fibers are commonly used for tracking in surgical applications therefore it would be known to one with ordinary skill in the art that the length of the optical fiber can be a length that is suitable for surgical applications.  Applicant argues that the optical fiber disclosed by Wang is not to be tracked by an optical detection system however Wang discloses in Para [0023] “the condition of the airfield is measured by a plurality of sensor units 110, which may comprise conventional sensors 112, such as motion sensors, video cameras, thermometers, photo detectors, smoke, pressure, and vibration sensors, etc. or fiber optic sensors 114” therefore the condition of the optical fiber is tracked by a video camera [optical detector] for example.  Applicant also argues that one of ordinary skill in the art would not have motivation to combine Cosman and Wang based on the provided rationale however primary reference Cosman also provides motivation in Para [0056] that optically distinguishable markings [lines] (such as different wavelengths as disclosed by Wang) can provide a signature for the object to be detected and to also detect the objects position and orientation and it allows the object to be recognizable via pattern recognition.  Therefore claims 3-7, 9, and 10 remain rejected under 35 USC § 103.

Drawings
The drawings are objected to because numeral styled labels, 22 and 23 of Fig. 4, are insufficient in labeling rectangular elements.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 20040138556 A1), and further in view of Knobel (US 20110190637 A1).
Regarding Claim 1, Cosman discloses an optical tracking device configured to be used in a surgical navigation system (Abstract – “Camera system in combination with data processors, image scan data, and computers and associated graphic display provide tracking of instruments, objects, patients, and apparatus in a surgical, diagnostic, or treatment setting. Optically detectable objects are connected to instrumentation, a patient, or a clinician to track their position in space by optical detection systems and methods”), the optical tracking device comprising: 
a body (Figs. 2B, 2D, 2F, 2G, 2H, 3D, 4B - 96, 114, 130/134, 140, 150, 190, and 210) having at least two optically distinguishable lines (Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B) configured to be detected by an optical detection system of the surgical navigation system simultaneously (Para [0040] – “Referring now to FIG. 2B, another type of index structure is shown. The index structure comprises a four-sided geometric shape 96 having a shaded band 98 which may be of reflective or bright material. Inside is a relatively dark area 100 which may be of non-reflective material. Alternatively, the roles of the shaded band 98 and dark area 100 could be reversed. The camera system 10 detects this object and the linear edges of the band 98 or the dark area 100.), 
wherein the lines have a fixed spatial relationship between each other (Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B) and at least one of the lines is an edge of the body (Figs. 2B, and 3D reproduced below), and

    PNG
    media_image1.png
    191
    110
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    223
    168
    media_image2.png
    Greyscale

Conversely Cosman does not teach wherein the lines do not lie in a single plane.
However Knobel discloses wherein the lines do not lie in a single plane (figs. 2a, 2c, and 2d show the optically detectable lines one more than one plane, Para [0055] – “The three-dimensional structure equipped with patterns can be covered with a transparent protective coating 15, so that the entire pattern is covered and the upper side of the structure is planar and of sufficient optical quality (partially indicated schematically in FIG. 2 c” therefore it can be interpreted the lines of the patterns are optically distinguisable).
The disclosure of Knobel is an analogous art considering it is in the field of optically detectable markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the lines on more than one plane of Knobel to achieve the same results. One would have motivation to combine because “structures with three-dimensionally disposed laminar patterns are in principle identified by the camera system with a higher accuracy than structures with a planar disposed pattern” (Knobel - Para [0051])
Regarding Claim 2, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 1.
Cosman further discloses wherein all of the lines are edges of the body (Figs. 2B and 3D reproduced above).
Regarding Claim 12, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 1.
Cosman further discloses wherein at least one of the lines forms a straight line (Figs. 2B and 3D reproduced above).
Regarding Claim 13, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 1.
Cosman further discloses wherein at least two of the lines touch one another (Figs. 2B and 3D reproduced above).
Regarding Claim 14, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 1.
Cosman further discloses wherein the body comprises at least one platonic solid (Para [0021] – “The markers 24, 26, and 28 or the identifiers 30, 32, 34, and 36 may be light-emitting, light-reflecting, or otherwise optically differentially detectable geometric structures, patterns, or elements… The markers or identifiers may be fabricated in any of various shapes including discs, annular plates or rings, domes, hemispheres, spheres, triangles, squares, cubes, diamonds, or combinations thereof.”) and at least one of the lines is an edge of the at least one platonic solid (Para [0041] – “These borders can then be detected by the camera system 10 via linear discrimination algorithms in the processor 42 and the computer 44 (FIG. 1). If the shape 96 is a parallelogram or a square, the orientation of the plane of the shape 96 can easily be determined by vector cross-product calculations of the linear positions of the borders in three-dimensional space with the edges of the object.”, therefore it can be interpreted that when the shape is a cube (six squares) at least one of the lines is an edge to determine the orientation of the object).
Regarding Claim 15, Cosman discloses A surgical navigation system (Para [0002] – “The invention relates generally to medical equipment used in the surgical treatment of disease, and more particularly to a system and method for medical instrument navigation by optically tracking the positions of instruments used during surgery or other treatments in relation to a patient's anatomy”) comprising:
an optical tracking device (Abstract – “Camera system in combination with data processors, image scan data, and computers and associated graphic display provide tracking of instruments, objects, patients, and apparatus in a surgical, diagnostic, or treatment setting. Optically detectable objects are connected to instrumentation, a patient, or a clinician to track their position in space by optical detection systems and methods”) comprising a body (Figs. 2B, 2D, 2F, 2G, 2H, 3D, 4B - 96, 114, 130/134, 140, 150, 190, and 210) having at least two optically distinguishable lines (Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B), wherein the lines have a fixed spatial relationship between each other (Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B) and at least one of the lines is an edge of the body (Figs. 2B, and 3D reproduced above), and 
an optical detection system configured to detect the lines of the optical tracking device (Para [0008] – “In an embodiment of the invention, the camera system is positioned to detect a clinical field of view and to detect index markers on a surgical instrument, a patient, and/or a surgeon”, Para [0051] – “The linear structures 191 and 192 provide contrast for optical discrimination by being highly reflective or very brightly colored surfaces that are detectable by and analyzable by the camera system 10, as described above”) wherein the lines of the optical tracking device are configured to be detected by the optical detection system simultaneously (Para [0043] – “Linear structures are easily detectable by camera systems and pattern recognition software. The camera system 10 could easily scan such a geometric linear pattern in distinguishing the linear bar patterns, thereby determining the orientation of the patterns 116 and 118 as orthogonal and in a given spatial three-dimensional position.”, therefore it is interpreted pattern detection occurs in one camera scan); and
a localisation system configured to determine a spatial position and/or orientation of the optical tracking device (Para [0023] – “The cameras provide optical camera data to processor 20 related to optically detectable objects in the common field-of-view of the cameras included in the camera system 10…Thus, in accordance with the invention, the positions and orientations of objects within the camera system field of view can be determined rapidly by the processor 42 and sent to a computer 44”, therefore the processor is interpreted as the localization system) based on the detected lines and based on the fixed spatial relationship between the at least two optically distinguishable lines (Para [0039] – “Detecting the edges of the bright portion 92 in the three-dimensional coordinate system relative to the camera system 10 enables the direction and orientation of the geometric object 88 to be determined…The camera system 10, the processor 42, and the computer 42 (FIG. 1) are adapted to detect edges such as a line 94 between the bright portion 92 and the remainder of the geometric object 88, as well as the other respective edges of the triangle or geometric shape… Edge detection of geometric shapes can be done by well-known segmentation or detection algorithms in the processor 42 or the computer 44”, Para [0040] – “Referring now to FIG. 2B… The camera system 10 detects this object and the linear edges of the band 98 or the dark area 100. This establishes the position and orientation of the shape 96”).
Conversely Cosman does not teach wherein the lines do not lie in a single plane;
However Knobel discloses wherein the lines do not lie in a single plane (figs. 2a, 2c, and 2d show the optically detectable lines one more than one plane, Para [0055] – “The three-dimensional structure equipped with patterns can be covered with a transparent protective coating 15, so that the entire pattern is covered and the upper side of the structure is planar and of sufficient optical quality (partially indicated schematically in FIG. 2 c” therefore it can be interpreted the lines of the patterns are optically distinguisable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the lines on more than one plane of Knobel to achieve the same results. One would have motivation to combine because “structures with three-dimensionally disposed laminar patterns are in principle identified by the camera system with a higher accuracy than structures with a planar disposed pattern” (Knobel - Para [0051])
Regarding Claim 16, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 15.
Cosman further discloses wherein the localisation system is configured to acquire data describing the fixed spatial relationship from a storage unit (Para [0056] – “Patterns such as bar codes or distinguishable line or object orientations can be used to encode the structure 222 (and thereby the instrument 60), allowing each different type of instrument to be recognizable via pattern recognition algorithms implemented in the processor 42 and the computer 44”, because the pattern recognition algorithms are implemented into the processor it is interpreted they are saved in a storage unit, Para [0034] – “memory of the computer 44”).
Regarding Claim 17, Cosman discloses a surgical navigation method of determining a spatial position and/or orientation of an optical tracking device (Abstract – “Optically detectable objects are connected to instrumentation, a patient, or a clinician to track their position in space by optical detection systems and methods. The recognition of instruments by patterns of optically detectable structures provides data on three-dimensional position, orientation, and instrument type”), comprising:
providing an optical tracking device (Para [0020] – “Mounted to the patient within the camera field are several optically detectable objects such as markers 24, 26, and 28, which are mounted directly on the patient, or alternatively, identifiers 30, 32, 34, and 36 connected to a structure 38 that is rigidly connected to the patient's body 22”) comprising a body (96, 114, 130/134, 140, 150, 190, and 210) having at least two optically distinguishable lines (Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B), wherein at least one of the lines is an edge of the body (Figs. 2B, and 3D reproduced above) and 
acquiring data describing a fixed spatial relationship between the lines (Para [0056] – “Patterns such as bar codes or distinguishable line or object orientations can be used to encode the structure 222 (and thereby the instrument 60), allowing each different type of instrument to be recognizable via pattern recognition algorithms implemented in the processor 42 and the computer 44”, therefore data is acquired for pattern recognition, it is interpreted the spatial relationship between the lines of figs 2B, 2D, 2F, 2G, 2H, 3D or 4B is acquired to be able to perform pattern recognition);
simultaneously detecting the lines (Para [0043] – “Linear structures are easily detectable by camera systems and pattern recognition software. The camera system 10 could easily scan such a geometric linear pattern in distinguishing the linear bar patterns, thereby determining the orientation of the patterns 116 and 118 as orthogonal and in a given spatial three-dimensional position.”, therefore it is interpreted camera detection and pattern detection occur simultaneously); and 
determining, based on the detected lines and based on the fixed spatial relationship, the spatial position and/or orientation of the optical tracking device (Para [0043] – “Linear structures are easily detectable by camera systems and pattern recognition software. The camera system 10 could easily scan such a geometric linear pattern in distinguishing the linear bar patterns, thereby determining the orientation of the patterns 116 and 118 as orthogonal and in a given spatial three-dimensional position.”).
Conversely Cosman does not teach wherein the lines do not lie in a single plane;
However Knobel discloses wherein the lines do not lie in a single plane (figs. 2a, 2c, and 2d show the optically detectable lines one more than one plane, Para [0055] – “The three-dimensional structure equipped with patterns can be covered with a transparent protective coating 15, so that the entire pattern is covered and the upper side of the structure is planar and of sufficient optical quality (partially indicated schematically in FIG. 2 c” therefore it can be interpreted the lines of the patterns are optically distinguisable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the lines on more than one plane of Knobel to achieve the same results. One would have motivation to combine because “structures with three-dimensionally disposed laminar patterns are in principle identified by the camera system with a higher accuracy than structures with a planar disposed pattern” (Knobel - Para [0051])
Regarding Claim 18, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 17.
Cosman further discloses wherein the step of detecting the lines comprises detecting at least one of: 
an illuminated line (Para [0066] – “Alternatively, the pattern of positions of the emitters 294, 296, and 298 can be used to allow the processor 292 to discriminate what specific instrument 282 is being used”, therefore the patterns are being detected, it is interpreted the pattern of positions of emitters can include any of the patterns disclosed in Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B which include lines); 
an illuminated part of a line; and 
an illuminated area having at least a part of one of the lines as a boundary.
Regarding Claim 21, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 1.
Conversely Cosman does not teach wherein the lines do not have the same lengths.
However Knobel discloses wherein the lines do not have the same lengths (As shown in Fig. 2a reproduced below the lines on the smaller raised squares are smaller than the longer lines that are along the edge of the large square).

    PNG
    media_image3.png
    253
    511
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the illumination of lines of Knobel to achieve the same results. One would have motivation to combine because “Devices and methods with a medical-technical measuring system that do not have or significantly reduce the disadvantages mentioned above are presented in the following” (Knobel - Para [0028]), therefore the invention of Knobel eliminates or significantly reduces the disadvantages of previous navigation systems.
Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 20040138556 A1) and Knobel (US 20110190637 A1) as applied to claim 1 above, and further in view of Wang (US 20060285350 A1).
Regarding Claim 3, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 1.
Cosman further discloses lines with a light emitting behavior (Para [0009] – “Various exemplary embodiments are given of the use of lines, arrays of points, geometric patterns and figures, lines of light, and other optically detectable marker configurations to identify the position and orientation of a surgical instrument, a patient, and a surgeon”, Para [0021] – “The markers 24, 26, and 28 or the identifiers 30, 32, 34, and 36 may be light-emitting, light-reflecting, or otherwise optically differentially detectable geometric structures, patterns, or elements. They may comprise, for example, light-emitting diodes (“LEDs”) capable of emitting infrared, visible, or other wavelengths of light”)
Conversely Cosman does not teach wherein at least one of the lines is configured to be optically distinguishable by exhibiting a first light emitting behaviour different from a second light emitting behaviour of an area comprised in the optical tracking device, wherein the area has at least a part of the line as a boundary.
However Wang discloses wherein at least one of the lines is configured to be optically distinguishable by exhibiting a first light emitting behaviour different from a second light emitting behaviour of an area comprised in the optical tracking device, wherein the area has at least a part of the line as a boundary (Fig. 7 reproduced below shows an optical signaling device with multiple lines and a multi-wavelength laser source, Para [0022] – “In FIG. 7, the light source 102 is a multi-wavelength laser or an array of lasers with different wavelengths. The laser light in different wavelengths is coupled into different fiber cables that bundled together or coupled into the same fiber cable by using wavelength division multiplexing technology”, therefore it can be interpreted different lines/areas have different light emitting behaviors/wavelengths).

    PNG
    media_image4.png
    303
    477
    media_image4.png
    Greyscale

The disclosure of Wang is an analogous art considering it is in the field of optical system for signaling of a position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results. One would have motivation to combine because it provides “The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.” (Wang - Para [0022]), therefore differentiating one area from another, additionally Cosman discloses in Para [0056] that optically distinguishable markings [lines] (such as different wavelengths as disclosed by Wang) can provide a signature for the object to be detected and to also detect the objects position and orientation and it allows the object to be recognizable via pattern recognition.
Regarding Claim 4, Cosman, Knobel, and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
As stated above Cosman further discloses lines with a light emitting behavior.
Conversely Cosman does not teach wherein the first light emitting behaviour differs from the second light emitting behaviour in at least one of: 
light intensity of emitted light; 
light wavelength of emitted light; and 
temporal pattern of emitted light.
However Wang discloses wherein the first light emitting behaviour differs from the second light emitting behaviour in at least one of: 
light intensity of emitted light; 
light wavelength of emitted light (Fig. 7 reproduced above shows an optical signaling device with multiple lines and a multi-wavelength laser source, Para [0022] – “In FIG. 7, the light source 102 is a multi-wavelength laser or an array of lasers with different wavelengths. The laser light in different wavelengths is coupled into different fiber cables that bundled together or coupled into the same fiber cable by using wavelength division multiplexing technology”, therefore it can be interpreted different lines/areas have different light emitting behaviors/wavelengths); and 
temporal pattern of emitted light.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results. One would have motivation to combine because it provides “The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.” (Wang - Para [0022]), therefore differentiating one area from another, additionally Cosman discloses in Para [0056] that optically distinguishable markings [lines] (such as different wavelengths as disclosed by Wang) can provide a signature for the object to be detected and to also detect the objects position and orientation and it allows the object to be recognizable via pattern recognition.
Regarding Claim 5, Cosman, Knobel, and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
As stated above Cosman further discloses lines with a light emitting behavior.
Conversely Cosman does not teach wherein the lines are optically distinguishable from one another by their light emitting behaviours.
However Wang discloses wherein the lines are optically distinguishable from one another by their light emitting behaviours (Para [0022] – “In FIG. 7, the light source 102 is a multi-wavelength laser or an array of lasers with different wavelengths. The laser light in different wavelengths is coupled into different fiber cables that bundled together or coupled into the same fiber cable by using wavelength division multiplexing technology...The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.”, therefore it can be interpreted different lines/areas have different light emitting behaviors/wavelengths and the wavelength of green light is optically distinguishable from the wavelength of red light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results. One would have motivation to combine because it provides “The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.” (Wang -Para [0022]), therefore differentiating one area from another, additionally Cosman discloses in Para [0056] that optically distinguishable markings [lines] (such as different wavelengths as disclosed by Wang) can provide a signature for the object to be detected and to also detect the objects position and orientation and it allows the object to be recognizable via pattern recognition.
Regarding Claim 6, Cosman, Knobel, and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
As stated above Cosman further discloses lines with a light emitting behavior.
Conversely Cosman does not teach wherein the first light emitting behaviour and the second light emitting behaviour each comprise a light intensity larger than zero.
However Wang discloses wherein the first light emitting behaviour and the second light emitting behaviour each comprise a light intensity larger than zero (Para [0022] – “In FIG. 7, the light source 102 is a multi-wavelength laser or an array of lasers with different wavelengths. The laser light in different wavelengths is coupled into different fiber cables that bundled together or coupled into the same fiber cable by using wavelength division multiplexing technology”, For both wavelegnths to be seen the intensity for both wavelengths would be greater than zero).
The disclosure of Wang is an analogous art considering it is in the field of optical system for signaling of a position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results. One would have motivation to combine because it provides “The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.” (Wang - Para [0022]), therefore differentiating one area from another, additionally Cosman discloses in Para [0056] that optically distinguishable markings [lines] (such as different wavelengths as disclosed by Wang) can provide a signature for the object to be detected and to also detect the objects position and orientation and it allows the object to be recognizable via pattern recognition.
Regarding Claim 7, Cosman, Knobel, and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
Cosman further discloses further comprising a light emitting element configured to illuminate a part of at least one of the lines and/or at least the area (Para [0065] – “The instrument 282 is shown generically; the optical index structure 280 comprises LED emitters 294, 296, and 298 which in a preferred embodiment are of an infrared-emitting type. The emitters 294, 296, and 298 define a plane of light which can be transformed to specify the position of the instrument 282 to which they are attached”, Para [0066] – “Alternatively, the pattern of positions of the emitters 294, 296, and 298 can be used to allow the processor 292 to discriminate what specific instrument 282 is being used”, therefore the positions of the emitters can form patterns such as the patterns consisting of lines disclosed in Figs. 2B and 3D reproduced above).
Regarding Claim 8, Cosman, Knobel, and Wang disclose all the elements of the claimed invention as cited in claims 1, 3, and 7.
Conversely Cosman does not teach wherein the light emitting element is configured to illuminate all of the lines completely.
However Knobel et al. hereinafter Knobel discloses wherein the light emitting element is configured to illuminate all of the lines completely (Para [0074] – “The light of the active structures is generated for instance by light-emitting diodes (LED) 34 or a light-emitting diode matrix. The geometrical pattern 35 integrated into the structure's body is thus illuminated. The light 36 only exits in the geometrically defined places”, Figs. 2a and 2b reproduced below show a structure with an optically detectable pattern with lines therefore it is interpreted all of the lines are illuminated completely).

    PNG
    media_image3.png
    253
    511
    media_image3.png
    Greyscale

The disclosure of Knobel is an analogous art considering it is in the field of optically detectable markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the illumination of lines of Knobel to achieve the same results. One would have motivation to combine because “Devices and methods with a medical-technical measuring system that do not have or significantly reduce the disadvantages mentioned above are presented in the following” (Knobel - Para [0028]), therefore the invention of Knobel eliminates or significantly reduces the disadvantages of previous navigation systems.
Regarding Claim 9, Cosman, Knobel, and Wang disclose all the elements of the claimed invention as cited in claims 1, 3, and 7.
Cosman further discloses wherein the light emitting element is an active electronic light emitting element (Para [0065] – “The emitters 294, 296, and 298 are coupled to a circuit 300 which distributes energy to the LEDs for their illumination”).
Regarding Claim 10, Cosman, Knobel, and Wang disclose all the elements of the claimed invention as cited in claims 1, 3, and 7.
As cited above Cosman discloses a light emitting element and optically detectable lines conversely Cosman does not teach wherein the light emitting element comprises an optical fibre extending along the at least one of the lines and configured to emit light out of a side portion of the fibre.
However Wang discloses wherein the light emitting element comprises an optical fibre extending along the at least one of the lines and configured to emit light out of a side portion of the fibre (Para [0005] – “The lighting system employs solid state lighting apparatus such as LEDs or lasers as the light source and optical fibers, preferably side emitting optical fibers for light delivery”, Fig. 6 reproduced below shows four lines of the sensor with two lines being side emitting optical fibers).

    PNG
    media_image5.png
    336
    486
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the emitting portion of Wang to achieve the same results. One would have motivation to combine because it provides “a lighting and demarcation system that is robust and relatively insensitive to surface conditions” (Wang - Para [0005]).
Regarding Claim 11, Cosman, Knobel, and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Cosman does not teach wherein at least one of the lines and/or at least the area is covered with an optically transparent material.
However Knobel discloses wherein at least one of the lines and/or at least the area is covered with an optically transparent material (Para [0055] – “The three-dimensional structure equipped with patterns can be covered with a transparent protective coating 15”, as shown in Figs. 2a and 2b the pattern can include lines).
The disclosure of Knobel is an analogous art considering it is in the field of optically detectable markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the optically transparent material of Knobel to achieve the same results. One would have motivation to combine because “This protective coating protects on the one hand the three-dimensional pattern 13 from scratches and soiling and on the other hand prevents for instance the aseptic gloves of the surgeon from being damaged by sharp edges and corners.” (Knobel - Para [0056]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 20040138556 A1) and Knobel (US 20110190637 A1) as applied to claim 17 above, and further in view of Fun (US 20130106833 A1).
Regarding Claim 19, Cosman and Knobel disclose all the elements of the claimed invention as cited in claim 17.
As cited above Cosman discloses optically illuminated patterns to be detected (Para [0066] – “Alternatively, the pattern of positions of the emitters 294, 296, and 298 can be used to allow the processor 292 to discriminate what specific instrument 282 is being used”, therefore the patterns are being detected, it is interpreted the pattern of positions of emitters can include any of the patterns disclosed in Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B which include lines
Conversely Cosman does not teach wherein the step of detecting the lines comprises at least one of: 
detecting at least one illuminated part of a line and extrapolating and/or interpolating the detected illuminated part to a straight line; and 
detecting at least one illuminated area having at least a part of one of the lines as a boundary and extrapolating and/or interpolating the boundary of the area to a straight line.
However Fun discloses wherein the step of detecting the lines comprises at least one of: 
detecting at least one illuminated part of a line and extrapolating and/or interpolating the detected illuminated part to a straight line; and 
detecting at least one illuminated area (Para [0002] – “These markers may be active, retro-reflective or fully passive”, therefore the active light emitting markers of Cosman can be combined with the markers of Fun) having at least a part of one of the lines as a boundary and extrapolating and/or interpolating the boundary of the area to a straight line (Para [0020] – “The complex markers of the present invention may include triangular or square shapes…If a marker is partially occluded such that some of the corners cannot be captured in the image, the boundary can still be completed via extrapolating the observed partial edges, which in turn leads to the determination of the marker's center”, therefore because the marker is a triangle or square the edges would be straight lines).
The disclosure of Fun is an analogous art considering it is in the field of optical tracking of markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the extrapolating of Fun to achieve the same results. One would have motivation to combine because “The complex marker is able to remain detectable even with partial occlusion.” (Fun - Para [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/               Primary Examiner, Art Unit 3793